        Case 4:17-cv-01458 Document 142 Filed on 07/08/21 in TXSD Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

     Magseis FF LLC and                         )
     Fairfield Industries Incorporated d/b/a    )
     Fairfield Geotechnologies                  )
                                                )
                       Plaintiffs,              )
                                                )
               vs.                              )       Case No. 4:17-cv-01458
                                                )
     Seabed Geosolutions (US) Inc. and          )       JURY TRIAL DEMANDED
     Seabed Geosolutions B.V.,                  )
                                                )
                      Defendants.               )
                                                )


PLAINTIFF MAGSEIS FF LLC’S REPLY IN SUPPORT OF MOTION FOR LEAVE TO
        FILE THIRD AMENDED AND SUPPLEMENTAL COMPLAINT

I.        INTRODUCTION

          Seabed does not substantively challenge the merits of allowing Magseis’s proposed

supplemental complaint, but instead merely suggests that the pleading should wait until the stay

expires. Magseis has timely moved to amend, delay would be prejudicial to all the parties, and

the Motion should be granted

II.       THE COURT SHOULD GRANT LEAVE TO SUPPLEMENT THE COMPLAINT
          AND JOIN NEW PARTIES

          a.         The Motion is Timely and Necessary to Preserve Magseis’s Rights

          Seabed’s argument that the motion is premature completely ignores Magseis’s obligation

to diligently and timely move to supplement the pleadings to address Fugro and PXGEO’s

infringement by joining them as parties in view of the scheduling order previously entered in this

case. (See Dkt. 140 at 7-11.) In particular, Seabed’s argument that Magseis’s motion could wait

six years in accordance with the time limit set forth in § 286 (presumably in a separate lawsuit)



                                                    1
     Case 4:17-cv-01458 Document 142 Filed on 07/08/21 in TXSD Page 2 of 6




lacks merit, as resolving the claims of infringement by Fugro and PXGEO in this case will

involve the same transactions or occurrences, and will also address questions of law or fact

common to all of Seabed, Fugro, and PXGEO. See Fed. R. Civ. P. 20. Seabed cites no authority

for the proposition that one should simply wait six years to bring a claim for infringement. To

the contrary, doing so could be prejudicial to Magseis as it could give rise to defenses that would

otherwise not be available. See, e.g., Kaist IP US LLC v. Samsung Elecs. Co., No. 2:16-CV-

01314-JRG, 2019 U.S. Dist. LEXIS 228342, at *44-45 (E.D. Tex. Jan. 18, 2019) (“Equitable

estoppel is a complete defense to patent infringement.”); see also Wang Labs., Inc. v. Mitsubishi

Elecs. Am., Inc., 103 F.3d 1571, 1581 (Fed. Cir. 1997) (“[A] typical equitable estoppel situation

as one in which (1) the infringer knows of the patent, (2) the patentee objects to the infringer's

activities, (3) but the patentee does not seek relief until much later, (4) thereby misleading the

infringer to believe the patentee will not act.”). Similarly, if Magseis had waited to file its

motion until the end of the current stay – let alone until the six year period set forth in § 286 had

expired – Seabed would most certainly have argued that the motion was untimely.

       b.      It was Seabed that Inquired Whether Magseis Would Insist That Fugro and
               PXGEO Answer the Complaint

       Seabed’s argues that it would be prejudicial to join Fugro and PXGEO without requiring

them to answer before the stay is exhausted. However, it was Seabed that inquired during the

meet and confer process whether Magseis would insist that Fugro and PXGEO answer while the

stay is pending. Magseis agreed that it would not so insist in view of limiting the number of

issues in dispute. However, if Fugro and PXGEO desire to file a response to the supplemental

complaint, Magseis would not object to them doing so.




                                                  2
     Case 4:17-cv-01458 Document 142 Filed on 07/08/21 in TXSD Page 3 of 6




       c.      Seabed Mischaracterizes Cases

       Finally, Seabed’s mischaracterization of the case law does not compel denying the

motion. First, Seabed fails in its attempt to distinguish Willick v. Napoli Bern Ripka &

Associates, LLP, No. CV 15-00652-AB (Ex), 2018 WL 6443081 (C.D. Cal. Mar. 23, 2018), on

the basis that it is not a patent case. This argument, like those described above, rests on the

proposition that a patent owner should wait six years to bring an infringement claim. As

explained above, this is flawed for many reasons. Accordingly, there is no basis for Seabed’s

argument that patent cases should be treated differently from other cases when it comes to

seeking leave to amend or supplement the complaint during the pendency of a stay.

       With respect to Woodard v. Sears, Roebuck, and Co., No. 3:12-cv-345-HTW-MTP, 2013

U.S. Dist. LEXIS 135744 (S.D. Miss. Aug. 30, 2013), nothing in Seabed’s response undermines

the fact that the court in that case found that “[t]he parties will not be unduly prejudiced” if leave

to amend were granted at that time because that case was “currently stayed.” Id. at *15-16. The

fact that the amended complaint was formally filed after the stay was lifted in Woodard has no

bearing on whether leave to amend can be properly sought and granted during pendency of a

stay. And in any event, Magseis’s motion explicitly seeks to temporarily lift the stay to permit

Magseis to file its amended and supplemental complaint.

       Likewise, Seabed’s attempts to distinguish Wave Loch, Inc. v. Am. Wave Machs., Inc.,

No. 08–cv–928 BAS (NLS), 2014 WL 7261552 (S.D. Cal. Oct. 1, 2014), because there were two

separate bases for the court’s denial of leave to amend does not render the court’s analysis

inapplicable. In particular, the Wave Loch court noted that, separate and apart from its

determination that leave was sought in bad faith, it “additionally [found] that Plaintiffs have not

met their burden to show diligence in pursuing these amendments.” Id. at *3 (emphasis added).

It went on to fault the Wave Loch plaintiffs for failing to seek leave to temporarily lift the stay so


                                                  3
       Case 4:17-cv-01458 Document 142 Filed on 07/08/21 in TXSD Page 4 of 6




that it could move to amend the complaint. Id. That is precisely the scenario Magseis’s Motion

seeks to avoid. Wave Loch is applicable to this case for the reasons stated in the Motion. As

with the other cases, Seabed’s attempts to distinguish the cited opinions simply because they

address additional issues outside the scope of this case should be rejected.

III.    CONCLUSION

        For all the reasons discussed above, Magseis respectfully requests that its Motion be

GRANTED and that Magseis be granted leave to file its Third Amended and Supplemental

Complaint joining Fugro N.V., PXGEO US Inc., and PXGEO Seismic Services Ltd. as

defendants as proposed in Exhibit A to the Motion, and that the stay of litigation be temporarily

lifted for that limited purpose.




                                                 4
    Case 4:17-cv-01458 Document 142 Filed on 07/08/21 in TXSD Page 5 of 6




Dated: July 8, 2021                    /s/ Ruben J. Rodrigues

                                      Jeffrey N. Costakos (WI Bar # 1008225)
                                      jcostakos@foley.com
                                      Sarah Rieger (WI Bar # 1112873)
                                      srieger@foley.com
                                      Foley & Lardner LLP
                                      777 E. Wisconsin Avenue
                                      Milwaukee, WI 53202
                                      Tel: (414) 271.2400
                                      Fax: (414) 297.4900

                                      Ruben J. Rodrigues (MA Bar # 676573)
                                      rrodrigues@foley.com
                                      Foley & Lardner LLP
                                      111 Huntington Avenue, 26th Floor
                                      Boston, MA 02199
                                      Tel: (617) 342.4000
                                      Fax: (617) 342.4001

                                      William P. Jensen (TX Bar # 10648250)
                                      wjensen@craincaton.com
                                      James Elmore Hudson, III (TX Bar # 00798270)
                                      jhudson@craincaton.com
                                      Crain Caton & James
                                      Five Houston Center, 17th Floor
                                      1401 McKinney St., Suite 1700
                                      Houston, TX 77010
                                      Tel: (713) 658.2323
                                      Fax: (713) 658.1921

                                      Counsel for Plaintiffs,
                                      Magseis FF LLC and
                                      Fairfield Industries Incorporated




                                      5
     Case 4:17-cv-01458 Document 142 Filed on 07/08/21 in TXSD Page 6 of 6




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above document,

PLAINTIFF MAGSEIS FF LLC’S REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE

THIRD AMENDED AND SUPPLEMENTAL COMPLAINT, was served on July 8, 2021, on all

counsel of record via the Court’s Electronic Filing System.



                                                     /s/ Ruben J. Rodrigues
                                                         Ruben J. Rodrigues




                                                6
